Citation Nr: 0210918	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-06 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board 
notes that the veteran failed to appear for a RO hearing 
scheduled in May 1999.  He has not requested that the hearing 
be rescheduled.  Thus, this matter is properly before the 
Board for appellate consideration.

For reasons which will become apparent, the issue of 
entitlement to TDIU benefits will be addressed in the REMAND 
portion of this decision.  



FINDING OF FACT

Service-connected PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, and mood due to 
near continuous panic and depression affecting the ability to 
function, some neglect of personal appearance, difficulty in 
adapting to stressful circumstances, and inability to 
maintain and establish effective relationships.




CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, as well as VA outpatient treatment 
records and discharge summaries.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Factual Background

Relevant VA treatment records dated in 1996 demonstrate a 
diagnostic impression of chronic, severe PTSD related to 
military service.  The veteran complained of increased 
anxiety and decreased sleep.  

In a May 1997 rating action, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.  

VA treatment records dated in 1997 demonstrate symptoms of 
hypervigilence, intrusive thoughts, avoidance of things that 
caused remembrance of trauma, insomnia, exaggerated startle 
response, flashbacks, difficulty feeling attachment to 
others, isolation from others, sense of foreshortened future, 
anxiety, and tremulousness.  The veteran reported becoming 
more and more irritable for no particular reason.  It was 
noted that he was losing his temper without becoming 
physically aggressive, but he did get verbally loud.  The 
veteran also complained of increased nightmares and low 
energy.  It was noted that the veteran's survivor's guilt was 
quite pronounced and he wished he had died in Vietnam like 
his brother.  The veteran denied hallucinations or delusional 
beliefs.  Judgment was noted as adequate and insight was 
fair.  An April 1997 clinical record notes a Global 
Assessment of Functioning (GAF) score of 40.  A July 1997 
clinical record notes an impression of chronic, severe PTSD 
with severe impairment in industrial and social functioning 
that is unlikely to improve.  It was noted that the veteran's 
severe PTSD symptoms interfered with all aspects of 
functioning, physical illness, and financial and family 
problems.  

In a June 1997 rating action, the RO determined that a 50 
percent evaluation was warranted for service-connected PTSD.  
In July 1997, the veteran's representative submitted a 
memorandum seeking an increased evaluation of service-
connected PTSD.  

At his October 1997 RO hearing, the veteran testified that he 
received treatment for his PTSD once a week in a combination 
of group and individual therapy.  He reported having 
difficulty falling asleep and nightmares.  The veteran 
testified that he slept undisturbed for about three hours per 
night.  The veteran also reported having a very bad temper.  
He stated that he did not go into grocery stores and he 
hardly ever ate at a restaurant.  The veteran's spouse 
testified that he avoided family functions and preferred to 
stay by himself.  She stated that the veteran slept in the 
living room close to the front door so he could protect his 
home.  The veteran testified that he did have thoughts of 
suicide.  He stated that he was unable to work because of his 
physical condition and his PTSD.  The veteran reported 
socializing with other veterans and going to a few bars, but 
denied any hobbies other than fishing.  

A November 1997 VA discharge summary demonstrates that the 
veteran reported experiencing Vietnam flashbacks and suicidal 
thoughts when he went to the hospital.  The veteran denied 
suicidal thoughts when seen by the attending physician.  
Mental status examination revealed the veteran was anxious 
but seemed to be in control.  He reported having nightmares 
and flashbacks.  His insight was poor and his memory was poor 
for recent events.  A relevant discharge diagnosis of PTSD 
with alcohol abuse was noted.  A current GAF score of 60 was 
assigned with a score of 55 for the past year.  

A December 1997 VA treatment record demonstrates that the 
veteran was having severe PTSD symptoms including intrusive 
thoughts, flashbacks, hypervigilance, exaggerated startle 
response, isolation, anxiety, insomnia, avoidance of thoughts 
and feelings associated with trauma, survivor's guilt, 
irritability, agoraphobia, and panic attacks.  It was noted 
that the veteran's symptoms had resulted in severely impaired 
social and occupational functioning.  Concentration was noted 
as fair and memory was intact.  The veteran had vague 
paranoid ideations and occasional auditory hallucinations 
revolving around events in war.  He did exhibit abstract 
thinking.  Judgment was adequate and insight was fair.  A GAF 
score of 45 was assigned.  It was noted that the veteran's 
prognosis for change that might result in him becoming 
employable was practically nil and that he was presently and 
permanently socially and industrially impaired.  

Upon VA PTSD examination dated in January 1998, the examiner 
noted that the claims folder and medical records had been 
reviewed.  The examiner noted that the veteran reported being 
unable to work because of back and feet problems, but his 
recent progress notes indicated symptoms of PTSD that might 
interfere with his occupational and social functioning.  It 
was noted that the veteran suffered from symptoms of PTSD 
without any lengthy periods of remission.  He reported 
frequent nightmares and intrusive thoughts.  His mood 
remained depressed and he had episodes of severe anxiety.  
The examiner also noted the veteran was socially isolated and 
his irritability would make it difficult for him to maintain 
relationships on the job or as a member of a social group.  
The veteran showed no disorganization in his formal thinking, 
but remote and recent memory were mildly impaired.  His mood 
was depressed and his affect was restricted in range.  There 
was no evidence of delusional thinking or of any strong 
paranoid ideation.  The veteran appeared depressed and 
responded to questions with a greater than average delay.  He 
appeared to have some difficulty with concentration.  His 
judgment was noted as highly questionable.  The veteran 
denied delusions, but reported hallucinatory experiences of 
hearing voices or seeing faces of friends with whom he served 
in Vietnam.  The examiner noted no problems maintaining 
personal hygiene or obsessive or ritualistic behavior.  A 
diagnosis of chronic severe PTSD was noted.  The examiner 
opined that the veteran's PTSD resulted in severe vocational 
and social impairment and the prognosis for positive change 
was quite small.  

Upon VA general medical examination dated in January 1998, 
the examiner noted that the veteran's alcohol abuse and PTSD 
might be responsible for his unemployability.  

A VA discharge summary dated from January 1998 to March 1998 
demonstrates that the veteran was admitted because of 
suicidal thoughts.  At the time of admission he was described 
as anxious, slightly tremulous, and disheveled.  His mood was 
depressed and his affect was constricted and appropriate to 
mood.  The veteran denied any current auditory or visual 
hallucinations and showed no thought disorganization or 
memory impairment.  During his hospital course, the veteran 
continued to be depressed and anxious and reported hearing 
voices of his dead brother and friends.  He had difficulty 
sleeping and was anorexic during the first days of his 
admission.  These symptoms gradually lessened after taking 
medication for a couple of days.  A current GAF score of 50 
was assigned, with an assignment of 40 for the past year.  

A VA discharge summary dated from July 1998 to August 1998 
demonstrates that the veteran was admitted for depression 
after five of his friends from a veterans club died.  The 
veteran was depressed and anxious but denied suicidal or 
homicidal ideation.  His affect was appropriate.  Insight was 
noted as limited.  A relevant diagnosis of PTSD with 
depression was noted and a current GAF score of 55 was 
assigned.  

A VA discharge summary dated from September 1998 to November 
1998 demonstrates that the veteran was admitted for treatment 
of alcohol abuse.  A relevant diagnosis of chronic, severe 
PTSD was noted with a GAF score of 50.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a full and thorough review of the evidence of 
record, the Board concludes that a 70 percent evaluation is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence demonstrates that the veteran's PTSD is 
manifested by episodes of severe anxiety, suicidal ideation, 
difficulty with concentration, questionable judgment, some 
impairment in recent and remote memory, depressed mood, 
hypervigilance, flashbacks, exaggerated startle response, 
social isolation, insomnia, and panic attacks.  Clinical 
records reflect notations of chronic, severe PTSD with severe 
impairment in industrial and social functioning, and GAF 
scores ranging from 40 to 60 have been assigned at various 
times.  The January 1998 VA examiner noted that the veteran 
suffered from symptoms of PTSD without any lengthy periods of 
remission and that progress notes indicated the veteran's 
PTSD might interfere with his occupational and social 
functioning.  Furthermore, a VA discharge summary dated in 
March 1998 demonstrates that the veteran presented as 
anxious, slightly tremulous, and disheveled.  The medical 
evidence further indicates that the veteran was hospitalized 
for his PTSD symptoms on at least three occasions in 1998.  
Thus, the Board concludes that this evidence more nearly 
approximates to a 70 percent evaluation in that it 
demonstrates occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, and mood due to near continuous panic and 
depression affecting the ability to function, some neglect of 
personal appearance, difficulty in adapting to stressful 
circumstances, and inability to maintain and establish 
effective relationships.  

The Board further concludes that a 100 percent evaluation is 
not warranted as the medical evidence does not presently 
demonstrate symptoms of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  

Thus, in light of all of the aforementioned evidence, the 
Board concludes that the veteran's PTSD symptomatology is 
indicative of a 70 percent evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling law and regulations governing the payment of 
monetary benefits.  



REMAND

A review of the record reflects that the issue of entitlement 
to TDIU benefits was denied in a January 1999 rating action.  
In a February 1999 written statement, the veteran submitted a 
notice of disagreement as to the denial of his claim for 
unemployability.  The RO has not issued a statement of the 
case as to this issue.  

Thus, the Board is required to remand the issue of 
entitlement to TDIU benefits to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999) (The notice of disagreement initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Court; the Board should have remanded the 
issue to the RO for the issuance of a statement of the case).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The issue of entitlement to TDIU 
benefits is remanded to the RO for the 
issuance of a statement of the case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

